DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention groups II, claims 47-74, in the reply filed on 02/16/2021, is acknowledged.
Applicants cancelled all other claims including non-elected invention claims, and further elected C1 (acetyl) and C8 (linear, saturated) modified chitosan as modified polymer. Acetyl (CH3C(=O)-) has two carbon, thus , it is wrong to define Acetyl as C1 group. For compact prosecution purpose, the specific species is Acetyl and C8 (saturated linear) modified chitosan.
Claims 47-58 and 63-74 read on the elected species, and claims 59-62 do not read on the elected species and are withdrawn from consideration.
Claims 47-74 are pending and claims 47-58 and 63-74 are under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/US2018/027637, filed on 04/1/32018, which claims priority from US provisional application 62/484,985, filed on 04/13/2017.

Information Disclosure Statement


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47-58 and 63-74 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al. (Dowling1, US20110280857) in view of Dowling et al. (Dowling2, US20120252703), Belhe et al. (US20070156084), Raghavan et al. (US20080254104) and Dowling et al. (Dowling3, US20120058970).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Dowling1 teaches A sprayable polymeric foam hemostat for both compressible
and non-compressible (intracavitary) acute wounds is disclosed. The foam comprises hydrophobically-modified polymers, such as hm-chitosan, or other amphiphilic polymers that anchor themselves within the membrane of cells in the vicinity of the wound. By rapidly expanding upon being released from a canister pressurized with liquefied gas propellant, the foam is able to enter injured body cavities and staunch bleeding. The seal created is strong enough to substantially prevent the loss of blood from these cavities. Hydrophobically-modified polymers inherently prevent microbial infections and are suitable for oxygen transfer required during normal wound metabolism. The amphiphilic polymers form solid gel networks with blood cells to create a physical clotting mechanism that prevent loss of blood (Abstract). This teaches claim 48. The present alternative approach is the development of an apparatus which contains and delivers a hemostatic composition on demand to the site of injury without any compression required. The hemostatic composition consists of hydrophilic polymers dissolved in water which have hydrophobes covalently attached along the polymer backbone. As a result of the amphiphilicity of these hydrophobically modified polymers, two important capabilities are present in the composition (page 2, [0027]). The polymeric components suitable for use in the sprayable foam hemostat can comprise one or more hydrophobically modified polysaccharides selected from the group consisting of cellulosics, chitosans and alginates (page 4, [0037]). A hydrophobic substituent comprising a hydrocarbon group having from preferably about 8 to about 24 carbon atoms is attached to the backbone of the at least one polysaccharide, such as n-Octane and n-Nonane (page 4, [0039-0040]). Chitosans can be hydrophobically-This teaches claim 52. In a further embodiment of the present invention, a method for treating compressible and non-compressible wounds is described. The method consists of applying a hydrophobically modified polysaccharide foam in a concentration of 0.1 % to 2.0% by weight to a wound, and the composition is an aqueous composition (page 6. [0046, 0051]). The polymeric components suitable for use in the sprayable foam hemostat can comprise one or more hydrophobically modified polysaccharides selected from the group consisting of cellulosics, chitosans and alginates (page 4, [0037])
	Dowling2 teaches method used to manufacture a modified chitosan biopolymer film by electrodeposition of the chitosan on the substrate and later removing the film from the substrate after electrodeposition. The resulting film can be used in bandages to treat various types of wounds (abstract). Chitosan of medium molecular weight
(190-310K) and Brookfield viscosity of 286 cps was obtained from Sigma-Aldrich. The reported degree of deacetylation was about 80%. The hm-chitosan was synthesized by attaching n-dodecyl tails to the chitosan backbone via reaction with n-dodecyl aldehyde. The procedure has been reported in our earlier paper and follows that described in the literature. The degree of hydrophobic substitution follows the reaction 
	Belhe et al. teaches apparatus and methods of closing internal tissue punctures. The apparatus and method provide for an introducer sheath having at least one side port enabling aspiration of an internal tissue puncture site and injection of a sealant *abstract). A vascular puncture sealing system, comprising: a balloon catheter; an introducer assembly receptive of the balloon catheter; at least one side port in the introducer assembly for evacuating the introducer assembly. The above vascular puncture sealing system according to claim 29 wherein the side port comprises a valve operable between a closed position an open position fluidly connecting the introducer assembly with a sealant supply; wherein the sealant supply comprises a syringe containing a volume of sealant; wherein the sealant comprises a gel or foam comprising one of: collagen, polyvinyl alcohol, polyethylene glycol, cyanoacrylates, chitosan, or poly-n-acetyl glucosamine (claims 29 and 36). 
	Raghavan et al. teaches novel biomaterial which is a hybrid, self-assembling biopolymeric networked film that is functionalized through hydrophobic interactions with vesicles loaded with bioactive agents. The biomaterial compound is a polymeric network of hydrophobically modified chitosan scaffolds that is taken from solution and formed as a solid film. This solid state film is capable of hydrophobic interactions with the functionalized vesicles. The vesicles include one or more lamellar structures forming one or more nano-compartments that are capable of containing similar or alternative active moieties within. Use of the film results in a degradation of the chitosan scaffold thereby releasing the active moieties within the vesicles from the scaffold. Application of hm-chitosan solution is lyophilization. In this case the liquid cast onto the glass plate can be frozen by placing it at −20° C. for 2 hours. The resulting frozen film can be placed in a freeze-drying chamber under high vacuum for 24 hours. Once all solvent is removed from the biopolymer, the ‘sponge-like’ film can again be carefully peeled off of the glass and stored for further use ([0078]).
	Dowling3 teaches A method for reversing gelation of hydrophobically modified biopolymer attached to vesicle or cell membranes. The gelation of hydrophobically modified biopolymer attached to vesicles or cell membranes is reversed by application of a supramolecule, such as cyclodextrin, to the gelled composition. The supramolecule disrupts the interactions between the hydrophobically modified biopolymer and the vesicle or cell membrane, without affecting the structure of the membrane or the hydrophobically modified polymer to which the hydrophobic substituents are attached. A kit for treating wounds that includes a hydrophobically modified biopolymer and a supramolecule. The hydrophobically modified biopolymer is used to stop bleeding and the supramolecule is used to remove the hydrophobically modified biopolymer (abstract). A further embodiment of the present invention provides a kit for treating wounds or releasing vesicles from a hydrophobically modified polymeric matrix. The kit has several components, including a hydrophobically modified polymeric matrix for application to a wound and a supramolecule solution to reverse the interactions between the cells at the wound site and the hydrophobically modified polymeric matrix. The hydrophobic polymeric matrix may be provided in the form of a gel, spray, or bandage, as described in United States Patent Application Publication Numbers US2008/0254104A1 and US2009/0062849A1 ([0041]). The hydrophobically modified biopolymer is selected from the group consisting of chitosans, alginates, and cellulosics (claims 1, 6 and 8).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Dowling1 is that Dowling1 do not expressly teach Chitosan with 80% deacetylation degree, gel, lyophilized polymer. This deficiency in Dowling1 is cured by the teachings of Dowling2, Belhe et al., Raghavan et al. and Dowling3.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dowling1, as suggested by Dowling2, Belhe et al., Raghavan et al. and Dowling3,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to modify Chitosan with 80% deacetylation degree by attaching C8 group by reaction with octanoyl chloride because Chitosan with 80% deacetylation degree is a suitable chitosan for modification with hydrophobic group as suggested by Dowling2. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to modify Chitosan with 80% deacetylation degree by attaching C8 group by reaction with octanoyl chloride and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have hemostatic composition comprising modified chitosan for in the form of gel because gel is a suitable form for hemostatic composition as suggested by Belhe et al.  and Dowling3. MPEP 2144.07. Therefore, it is obvious for one of ordinary skill in the art to have hemostatic composition comprising modified chitosan for in the form of gel and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have modified chitosan lyophilized because lyophilized modified chitosan is a suitable form for hemostatic composition as suggested by Raghavan et al. MPEP 2144.07. Therefore, it is obvious for one of ordinary skill in the art to lyophilized modified chitosan for hemostatic composition produce instant claimed invention with reasonable expectation of success.
Regarding claims 47 and 53, since Dowling1 teaches attaching C8 group to chitosan and the coupling reaction through acyl chloride and amino group in chitosan, it is obvious to have 80% deacetylation degree by attaching C8 group by reaction with octanoyl chloride to have Acetyl and C8 (saturated linear) modified chitosan.
Regarding claim 50, attaching C8 group to chitosan by octanoic acid anhydride is alternative to octanoyl chloride to produce the same modified chitosan. Furthermore, 
Regarding claims 51 and 58, prior arts teaches chitosan with 80% deacetylation that indicates 20% of amino is attached by acetyl, and 80% of free amino group is modified with C8 group at about 5%, and this teaches 80% x5%=4% of C8 attached at chitosan,. The total acetyl and C8 is about 25%, and the ration of acetyl to C8 is 20:4 = 5:1.
Regarding claim 66, Dowling1 is silent about syringeable foam, and since prior arts teaches the same foam composition comprising the same modified chitosan, the same foam composition comprising the same modified chitosan must have the same syringeable properties. MPEP 2112.01, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In arguendo that the prior arts does not have syringeable properties, it is still obvious for one artisan to prepare syringeable hemostatic composition because Belhe et al. teaches syringeable hemostatic composition. MPEP 2144.07. 
Regarding the limitation of foam produce by a double barrel syringe system. Prior arts teaches syringeable foam but silent “produce by a double barrel syringe system”, which is the same or substantially same syringeable foam produced by different process, thus, the process to produce the syringeable foam is not limiting.

Regarding claim 71, Dowling1 teaches one or more modified polymer.
Regarding claims 73-74, Dowling1 treating non-compressible (intracavitary) acute wounds (internal wound) and staunch bleeding (a wound having high exudate or blood flow).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 47-58 and 63-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 13, 16-17, 19, 22, 24-26, 30-32, 34-39 of copending Application No. 16592234 in view of Dowling et al. (Dowling1, US20110280857), Dowling et al. (Dowling2, US20120252703), Belhe et al. (US20070156084), Raghavan et al. (US20080254104) and Dowling et al. (Dowling3, US20120058970). The reference patent application teaches treating wound with composition comprising modified chitosan, in view of those secondary references, according to the same rational as the above 103 rejections, it is obvious to produce applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claims 47-58 and 63-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-22 of copending Application No. 16342659 in view of Dowling et al. (Dowling1, US20110280857), Dowling et al. (Dowling2, US20120252703), Belhe et al. (US20070156084), Raghavan et al. (US20080254104) and Dowling et al. (Dowling3, US20120058970). The reference patent application teaches treating wound with composition comprising modified chitosan, in view of those secondary references, according to the same rational as the above 103 rejections, it is obvious to produce applicant’s claimed invention. 
This is a provisional nonstatutory double patenting rejection.


s 47-58 and 63-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-26 of U.S. Patent No. 8668899 in view of Dowling et al. (Dowling1, US20110280857), Dowling et al. (Dowling2, US20120252703), Belhe et al. (US20070156084), Raghavan et al. (US20080254104) and Dowling et al. (Dowling3, US20120058970). The reference patent teaches treating wound with composition comprising modified chitosan, in view of those secondary references, according to the same rational as the above 103 rejections, it is obvious to produce applicant’s claimed invention.

Claims 47-58 and 63-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8932560 in view of Dowling et al. (Dowling1, US20110280857), Dowling et al. (Dowling2, US20120252703), Belhe et al. (US20070156084), Raghavan et al. (US20080254104) and Dowling et al. (Dowling3, US20120058970). The reference patent teaches treating wound with composition comprising modified chitosan, in view of those secondary references, according to the same rational as the above 103 rejections, it is obvious to produce applicant’s claimed invention.

Claims 47-58 and 63-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10179145 in view of Dowling et al. (Dowling1, US20110280857), Dowling et al. (Dowling2, US20120252703), Belhe et al. (US20070156084), Raghavan et al. (US20080254104) and Dowling et al. (Dowling3, US20120058970). The reference patent teaches treating , in view of those secondary references, according to the same rational as the above 103 rejections, it is obvious to produce applicant’s claimed invention.

Claims 47-58 and 63-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of U.S. Patent No. 9066885 in view of Dowling et al. (Dowling1, US20110280857), Dowling et al. (Dowling2, US20120252703), Belhe et al. (US20070156084), Raghavan et al. (US20080254104) and Dowling et al. (Dowling3, US20120058970). The reference patent teaches treating wound with composition comprising modified chitosan, in view of those secondary references, according to the same rational as the above 103 rejections, it is obvious to produce applicant’s claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613